     Case 3:17-cv-02355-X Document 36 Filed 10/07/19   Page 1 of 2 PageID 238

                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

ALICIA G. SHIVE,                         §
                                         §
                    Plaintiff,           §
                                         §
v.                                       §        CASE NO. 3:17-cv-02355-X
                                         §
MERRIAM INVESTMENTS, LLC,                §
ELTMAN LAW, P.C., and                    §
CAITLIN BOYLE,                           §
                                         §
                    Defendants.          §

                         JOINT NOTICE OF SETTLEMENT

TO THE HONORABLE UNITED STATES DISTRICT                     JUDGE     FOR   THE
NORTHERN DISTRICT OF TEXAS, DALLAS DIVISION:

        Plaintiff, Alicia G. Shive, and Defendants, Merriman Investments, LLC,1

Eltman Law, P.C., and Caitlin Boyle, (together known as the “Parties) file this

their Joint Notice of Settlement, and would respectfully show the Court as

follows:

        1.    The Parties have reached a resolution regarding all matters

involved in this case.

        2.    The Parties expect to finalize their settlement and file an agreed

motion (along with a proposed order) requesting dismissal with prejudice of all

claims and causes of action by, between or amongst them within the next

thirty (30) days.

        3.    As a result of the settlement, the Parties respectfully request the

Court to remove them from the Court’s November 4, 2019 trial docket [ECF No.

1     Merriman Investments, LLC was incorrectly named and sued herein as
Merriam Investments, LLC.

JOINT NOTICE OF SETTLEMENT – Page 1 of 2
  Case 3:17-cv-02355-X Document 36 Filed 10/07/19     Page 2 of 2 PageID 239

34] and the Parties also respectfully request the Court to relieve them from any

further obligations and pretrial deadlines set forth in the Court’s December 14,

2018 Scheduling Order [ECF No. 34].

Dated: October 7, 2019.

Respectfully submitted,                          Respectfully submitted,



/s/ Kevin T. Crocker                             /s/ Gary N. Schepps
Kevin T. Crocker                                 Gary N. Schepps
Texas Bar No. 05087250                           Texas Bar No. 00791608
Manuel H. Newburger
Texas Bar No. 14946500                           Drawer 670804
                                                 Dallas, Texas 75367
Barron & Newburger, P.C.                         (972) 200-0000 [Telephone]
7320 N. MoPac Expy., Ste. 400                    (972) 200-0535 [Fax]
Austin, Texas 78731                              E-mail: legal@schepps.net
(512) 476-9103 [Main]
(512) 279-0310 [Fax]                             ATTORNEYS FOR PLAINTIFF
E-mail: kcrocker@bn-lawyers.com                  ALICIA G. SHIVE
E-mail: mnewburger@bn-lawyers.com

ATTORNEYS FOR DEFENDANTS
ELTMAN LAW, P.C., CAITLIN BOYLE,
AND MERRIMAN INVESTMENTS, LLC


                          CERTIFICATE OF SERVICE

      This is to certify that on the 7th day of October, 2019, a true and correct
copy of the foregoing “Joint Notice of Settlement” was served by the Court’s ECF
system and/or by e-mail transmission on counsel for Plaintiff, Gary N.
Schepps, Esq., P.O. Drawer 670804, Dallas, Texas 75367, (972) 200-0000
[Telephone], (972) 200-0535 [Facsimile], e-mail: legal@schepps.net.



                                           /s/ Kevin T. Crocker
                                           Kevin T. Crocker




JOINT NOTICE OF SETTLEMENT – Page 2 of 2
